DETAILED ACTION
This non-final action is in response to application filed on 09/09/2019.
Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Examiner acknowledges that the foreign references and non-patent literature cited on the IDS was submitted in the parent application (13968525) and is pursuant to MPEP 609.02.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception of an abstract idea without significantly more. 
The limitations of claims 1 and 11, receiving peer data describing a set of peer clients and how the set of peer clients communicate with one another; receiving announcement data describing a set of events; receiving beacon data describing events, received by a second client included in the set of peer clients; and determining that the beacon data describes an event not included in the set of events described by the announcement data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind including an observation, evaluation, judgement, and/or opinion but for the recitation of generic computer components. 
That is, other than reciting “a demand response application server and a first client of a set of peer clients”, nothing in the claim element precludes the step from practically being performed by a human. For example, but for the “the demand response application server and the first client” language, “receiving and determining” in the context of this claim encompasses comparing of data to determine difference in events.
If claim limitations, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite the judicial exception of an abstract idea. 
The limitations of “the demand response application server and the first client” may be considered additional elements. However, these elements are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). In this case, technological field is a network with a demand response application server for identifying demand response events. 
This judicial exception of an abstract idea is not integrated into a practical application. In particular, the claims recite the additional elements of “the demand response application server and the first client” for performing the claimed method. The demand response application server and the first client are recited at a high-level of generality (i.e., hardware devices of a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the judicial exception of an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the demand response application server and the first client to perform the method amounts to no more than mere instructions to apply the exception using a generic computer component. 
Thus, independent claims 1 and 11 considering all claim limitations both individually and in an ordered combination, do not amount to significantly more than the judicial exception of an abstract idea. Therefore, the claims are not patent eligible. 
Regarding claims 2-3, 6-10, 12-14, and 16-20, these claims are not additional limitations and are not significantly more than the judicial exception of an abstract idea. Thus, these claims are directed towards the abstract idea of Mental Processes.
Regarding claim 4, this claim recites beacon data encrypted using a public key. This may be an additional limitation. However, this claim is not significantly more than the judicial exception of an abstract idea because the limitation is insignificant extra-solution activities to the judicial exception and does not improve the technology or a technical field (see MPEP 2106.05(g)).
Regarding claims 5 and 15, these claims recite an energy management program. This may be an additional limitation. However, these claim are not significantly more than the judicial exception of an abstract idea because the limitations may be limitations that are generally linking the use of the judicial exception to a particular technological environment and does not improve the technology or a technical field (see MPEP 2106.05(h)).
Therefore, dependent claims 2-10 and 12-20 considering all claim limitations both individually and in combination, do not amount to significantly more than the judicial exception of an abstract idea. The limitations of the claim invention are not improvements to the technology or technical field because these limitations are considered as insignificant extra-solution activities, can be performed via mental processes, and does not integrate the method (abstract idea) into a practical application. As a result, claims 1-20 as a whole are directed towards an unpatentable abstract idea and thus patent ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 9, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20120245749) in view of Cho et al. (20110060798) in view of Gailis et al. (20140344411).

Regarding claim 1, Littrell teaches a method comprising: 
receiving peer data describing a set of peer clients associated with a demand response application server [Littrell ¶0023, ¶0039, ¶0043, and ¶0046: the demand response system utilizes customer information to identify devices associated with consumers relating to demand response events/requests], 
and how the set of peer clients communicate with one another [Littrell ¶0024, ¶0029, ¶0039-¶0040, and ¶0042: the customer information describes a plurality of consumers associated with a plurality of customers who are subscribed to a demand response program and how components associated with the consumers communicate with each other]; and
receiving announcement data describing a set of events specified by the demand response application server [Littrell ¶0023-¶0024 and ¶0029-¶0030: the demand response system generates and transmits notifications to customers relating to the demand response events].
However, Littrell does not explicitly teach the peer data configured such that a subset of the peer clients directly communicate with the demand response application server and the demand response application server does not directly communicate with each of the set of peer clients; receiving, by a first client included in the set of peer clients, beacon data describing events received by a second client 
Cho teaches the peer data configured such that a subset of the peer clients directly communicate with the demand response application server [Cho ¶0075 and figure 1: P1 (peer 10) is a peer client that is directly connected to the server; Cho ¶0115 and ¶0124: each peer has report messages including distance information such as hop count],
and the demand response application server does not directly communicate with each of the set of peer clients [Cho ¶0067, ¶0075, and figures 1 & 5: P3 (peer 30) is a peer client that is not directly connected to the server, thus P3 indirectly communicates with the server via P1].
Cho ¶0039, ¶0179, and figure 13B further teaches that a merge notification message is generated describing an move event for P3 and P4 in which the merge notification message is delivered to P1 and then P1 sends the merge notification message to P3 and P4 wherein the merge notification message informs P3 and P4 to disconnect from the network of the old seed server and move to the network of the new seed server, thus Cho discloses clients receiving announcement data describing a set of events specified by the demand response application server.
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Littrell with the teachings of Cho in order to incorporate the peer data configured such that a subset of the peer clients directly communicate with the demand response application server and the demand response application server does not directly communicate with each of the set of peer clients.
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes the peer-to-peer technology in which a user node operates as a server to provide contents by sharing the load of a server which reduces the resource burden of the server as explained in ¶0006 of Cho.
However, Littrell-Cho does not explicitly teach receiving, by a first client included in the set of peer clients, beacon data describing events received by a second client included in the set of peer clients; and determining that the beacon data describes an event not included in the set of events described by the announcement data.

determining that the beacon data describes an event not included in the set of events described by the announcement data [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: a client’s list of push event identifiers is compared to a server’s list to determine any missing push events that the client has not yet received].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Littrell-Cho with the teachings of Gailis in order to incorporate receiving, by a first client included in the set of peer clients, beacon data describing events received by a second client included in the set of peer clients; and determining that the beacon data describes an event not included in the set of events described by the announcement data.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that solves deliverability issues in polling push messages wherein identifiers and timestamps assigned to push events allows a server to determine which events a client has not yet received as explained in ¶0039 of Gailis.

Regarding claim 11, this claim does not teach or further define over the limitations in claim 1. Therefore, claim 11 is rejected for the same reasons as set forth in claim 1. 

Regarding claim 2, Littrell-Cho-Gailis teaches the method of claim 1.
Gailis additionally teaches further comprising determining which client from the set of peer clients is in possession of the event not included in the set of events described by the announcement data [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: a client’s list of push event identifiers is compared to a server’s list to determine any missing push events that the client has not yet received]. The same rationale applies as in claim 1.

Regarding claim 3, Littrell-Cho-Gailis teaches the method of claim 1.
Gailis further teaches wherein the beacon data includes a flag including data that is used for determining which client from the set of peer clients is in possession of the event not included in the set of events described by the announcement data [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: the push event includes an identifier (flag) in which is used for determining any missing push event from the set]. The same rationale applies as in claim 1.

Regarding claim 9, Littrell-Cho-Khanna teaches the method of claim 6.
Cho further teaches wherein sending the response beacon data comprises sending the response beacon data to at least one of the set of peer clients and not all of the set of peer clients [Cho ¶0067, ¶0075, and ¶0116: data/messages may be sent to some but not all of the peers]. The same rationale applies as in claim 1.

Regarding claim 19, this claim does not teach or further define over the limitations in claim 9. Therefore, claim 19 is rejected for the same reasons as set forth in claim 9. 

Regarding claim 12, Littrell-Cho-Gailis teaches the method of claim 11.
Gailis additionally teaches further comprising, in response to the determining that the DR event described by the beacon data is not included in the set of DR events of the announcement data, sending, from the client device, according to the peer data, a request beacon requesting information about the DR event described by the beacon data to the first peer client [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: a client’s list of push event identifiers is compared to a server’s list to determine any missing push events that the client has not yet received and if missing push events are identified, the missing push events are sent to the client]. The same rationale applies as in claim 1.



Regarding claim 13, Littrell-Cho-Gailis teaches the method of claim 11.
Gailis additionally teaches further comprising: in response to the determining that the DR event described by the beacon data is not included in the set of DR events of the announcement data: determining which peer client of the plurality of peer clients has information [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: a client’s list of push event identifiers is compared to a server’s list to determine any missing push events that the client has not yet received and if missing push events are identified, the missing push events are sent to the client from the server that contains the missing push event]; and
sending, from the client device, to the determined peer client, a request beacon requesting information about the DR event described by the beacon data [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: a client’s list of push event identifiers is compared to a server’s list to determine any missing push events that the client has not yet received and if missing push events are identified, the missing push events are sent to the client]. The same rationale applies as in claim 1.

Regarding claim 14, Littrell-Cho-Gailis teaches the method of claim 11.
Gailis further teaches wherein the beacon data includes information indicative of which peer clients of the plurality of peer clients has information about the DR event described by the beacon data [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: the push event includes an identifier (flag) in which is used for determining push events from the set]. The same rationale applies as in claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20120245749) in view of Cho et al. (20110060798) in view of Gailis et al. (20140344411) in view of Choi et al. (8359470).

Regarding claim 4, Littrell-Cho-Gailis teaches the method of claim 1.
However, Littrell-Cho-Gailis does not explicitly teach wherein the beacon data is encrypted using a public key to allow the first client to determine that the beacon data is authentic.

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Littrell-Cho-Gailis with the teachings of Choi in order to incorporate wherein the beacon data is encrypted using a public key to allow the first client to determine that the beacon data is authentic.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that ensures security by utilizing a public encryption key in which allows a user to validate received data as explained in column 6 lines 22-61 of Choi.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20120245749) in view of Cho et al. (20110060798) in view of Gailis et al. (20140344411) in view of Nadooshan et al. (20100272266).

Regarding claim 5, Littrell-Cho-Gailis teaches the method of claim 1.
Littrell further teaches wherein the event of the set of events corresponds to the energy management program [Littrell ¶0009, ¶0016, ¶0024, and ¶0044: a demand response program (energy management program) is implemented wherein energy management messages/events are transmitted and received at network devices of customers subscribed to the demand response program]; and
generating response beacon data [Littrell ¶0017, ¶0021, ¶0025, ¶0030, and ¶0036: the meter monitoring system receives energy consumption measurements associated with consumers which are in response to demand response event requests].
Cho further teaches sending a signal indicative of participation in an energy management program [Cho ¶0068-¶0069, ¶0072, and figure 1: a join request is sent from peers to participate in the network for the streaming service]. The same rationale applies as in claim 1.


Nadooshan teaches receiving a secret key corresponding to the energy management program [Nadooshan ¶0005-¶0006, ¶0042, and ¶0044: a shared secret key is transmitted to a plurality of users in response to enrollment requests from users for registering with the key manager for access to resources (services)];
in response to a determination to participate in an event of the set of events described by the announcement data, generating response beacon data that is indicative of participation in the event [Nadooshan ¶0034-¶0035, ¶0042, and ¶0044: a request/response mechanism is utilized in which response data is generated in response to a request/event];
encrypting the response beacon data using the secret key corresponding to the energy management program [Nadooshan ¶0034-¶0035, ¶0042, and ¶0044: the data is encrypted with the shared secret key]; and 
sending the response beacon data [Nadooshan ¶0034-¶0035, ¶0042, and ¶0044: the encrypted data is passed so that it can be utilized for any subsequent communication].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Littrell-Cho-Gailis with the teachings of Nadooshan in order to incorporate receiving a secret key corresponding to the energy management program; in response to a determination to participate in an event of the set of events described by the announcement data, generating response beacon data that is indicative of participation in the event, encrypting the response beacon data using the secret key corresponding to the energy management program; and sending the response beacon data.




Regarding claim 15, this claim does not teach or further define over the limitations in claim 5. Therefore, claim 15 is rejected for the same reasons as set forth in claim 5. 

Regarding claim 6, Littrell-Cho-Gailis teaches the method of claim 1.
Littrell further teaches sending the response beacon data to one or more of the set of peer clients according to the peer data [Littrell ¶0017, ¶0021, ¶0025, ¶0030, and ¶0036: the meter monitoring system receives energy consumption measurements associated with consumers which are in response to demand response event requests]. 
Cho further teaches data that is indicative of participation in the event in an energy management program [Cho ¶0068-¶0069, ¶0072, and figure 1: a join request is sent from peers to participate in the network for the streaming service]. The same rationale applies as in claim 1.
However, Littrell-Cho-Gailis does not explicitly teach the method further comprising: in response to a determination to participate in an event of the set of events described by the announcement data, generating response beacon data that is indicative of participation in the event; and sending the response beacon data to one or more of the set of peer clients according to the peer data.
Nadooshan teaches in response to a determination to participate in an event of the set of events described by the announcement data, generating response beacon data that is indicative of participation in the event [Nadooshan ¶0034-¶0035, ¶0042, and ¶0044: a request/response mechanism is utilized in which response data is generated in response to a request/event];
sending the response beacon data to one or more of the set of peer clients according to the peer data [Nadooshan ¶0034-¶0035, ¶0042, and ¶0044: the encrypted data is passed so that it can be utilized for any subsequent communication].

A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes an improved secret sharing technique that provides additional flexibility and further allows for sharing a secret key among a number of users as explained in ¶0001 and ¶0003 of Nadooshan.

Regarding claim 16, this claim does not teach or further define over the limitations in claim 6. Therefore, claim 16 is rejected for the same reasons as set forth in claim 6. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20120245749) in view of Cho et al. (20110060798) in view of Gailis et al. (20140344411) in view of Nadooshan et al. (20100272266) in view of Shuey et al. (20080144548).

Regarding claim 7, Littrell-Cho-Gailis-Nadooshan teaches the method of claim 6.
However, Littrell-Cho-Gailis-Nadooshan does not explicitly teach the method further comprising sending the response beacon data to two or more peer clients of the set of peer clients according to the peer data such that a redundancy of the response beacon data exists among the set of peer clients.
Shuey teaches sending the response beacon data to two or more peer clients of the set of peer clients according to the peer data such that a redundancy of the response beacon data exists among the set of peer clients [Shuey abstract, ¶0008, ¶0098, and ¶0112: data is transmitted to each node in order to provide an optimum level of redundancy and throughput in the network].


A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for optimizing redundancy and throughput thereby increasing available network bandwidth and performance  as explained in ¶00098 of Shuey.

Regarding claim 17, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 17 is rejected for the same reasons as set forth in claim 7. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20120245749) in view of Cho et al. (20110060798) in view of Gailis et al. (20140344411) in view of Nadooshan et al. (20100272266) in view of Dublin et al. (20130279410).

Regarding claim 8, Littrell-Cho-Gailis-Nadooshan teaches the method of claim 6.
However, Littrell-Cho-Gailis-Nadooshan does not explicitly teach wherein sending the response beacon data comprises sending the response beacon data to a lowest-hop-count peer client of the set of peer clients, the lowest- hop-count peer client having the lowest hop count relative to the DR application server.
Dublin teaches wherein sending the response beacon data comprises sending the response beacon data to a lowest-hop-count peer client of the set of peer clients, the lowest- hop-count peer client having the lowest hop count relative to the DR application server [Dublin ¶0009, ¶0064, ¶0074, and ¶0166: data is transmitted to each node to the node that has the lowest hop count, thus the data is transmitted to the node that is the closest to the gateway].


A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that assigned each node to the lowest appropriate hop count, thereby ensuring that hop counts are set according to the closest gateway as explained in ¶0064 of Dublin.

Regarding claim 18, this claim does not teach or further define over the limitations in claim 8. Therefore, claim 18 is rejected for the same reasons as set forth in claim 8. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20120245749) in view of Cho et al. (20110060798) in view of Gailis et al. (20140344411) in view of Khanna et al. (20140089619).

Regarding claim 10, Littrell-Cho-Gailis teaches the method of claim 1.
Littrell additionally teaches the method further comprising: receiving, by a first client included in the set of peer clients, second beacon data describing second events received by a third client included in the set of peer clients [Littrell ¶0023-¶0024 and ¶0029-¶0030: customers receive notifications relating to demand response events from the demand response system]. 
However, Littrell-Cho-Gailis does not explicitly teach determining that the second beacon data describes a particular event that is included in the set of events described by the announcement data and in response to the determination that the second beacon data describes the particular event that is include in the set of events described by the announcement data, disregarding a description of the particular event of the second beacon data.

in response to the determination that the second beacon data describes the particular event that is include in the set of events described by the announcement data, disregarding a description of the particular event of the second beacon data [Khanna ¶0049 and ¶0056: in response to determining that the data item is already stored, it is deleted or disregard from the data set]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Littrell-Cho with the teachings of Khanna in order to incorporate determining that the second beacon data describes a particular event that is included in the set of events described by the announcement data and in response to the determination that the second beacon data describes the particular event that is include in the set of events described by the announcement data, disregarding a description of the particular event of the second beacon data.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for efficiently routing traffic based on nodes being updated with current network information as explained in ¶0021 of Khanna.

Regarding claim 20, this claim does not teach or further define over the limitations in claim 10. Therefore, claim 20 is rejected for the same reasons as set forth in claim 10. 









Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walter et al; US 20120197457 A1: APPROACH FOR MANAGING DISTRIBUTION OF AUTOMATED DEMAND RESPONSE EVENTS IN A MULTI-SITE ENTERPRISE.

Katz; US 20110138028 A1: Managing Networking Events.

Montalvo; US 20120065805 A1: METHOD AND SYSTEM FOR FULLY AUTOMATED ENERGY MANAGEMENT.

Imhof; US 20120323393 A1: AUTOMATED DEMAND RESPONSE GATEWAY.

Hebert; US 20080256172 A1: TRACING OF COLLABORATIVE WORKFLOWS.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616. The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLIFTON HOUSTON/             Examiner, Art Unit 2453           





/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453